Exhibit 10.47

CLEVELAND-CLIFFS INC AND SUBSIDIARIES

MANAGEMENT PERFORMANCE INCENTIVE PLAN

SUMMARY

Effective January 1, 2004

 

1. The Management Performance Incentive Plan (“MPI Plan”) provides a significant
financial incentive for designated management employees of Cleveland-Cliffs Inc
and subsidiaries (“Company”) to maximize Company, unit, and personal performance
in achieving current results and longer range objectives. The MPI Plan is
designed to place a significant portion of annual compensation at risk with
performance and to provide above average compensation for outstanding
performance.

 

2. The MPI Plan is administered by the Company’s Compensation and Organization
Committee (“Committee”) which is composed of non-employee Directors, none of
whom are eligible to participate in the MPI Plan.

 

3. Participants in the MPI Plan are officers and salaried employees in
designated management positions. The number of designated management positions
is controlled through the broadband classification system to maintain an
efficient ratio of management to non-management employees.

 

4.

Utilizing the broadband system, the management positions fall under one of six
separate salary ranges (“Bands”), with each Band defining a broad range of
salaries and specifying a percentage target bonus (“Percentage Target Bonus”)
applicable to all positions within that Band. The general objective is to
establish salary control points based on the 50th percentile of market survey
data. Position salaries are based on national compensation data and internal
organizational relationships and are periodically reviewed to maintain a
compensation level which is competitive with similar positions in similar
companies.

 

5. The national compensation data includes determination of typical performance
bonus payments for management positions at various responsibility levels. This
data is used to determine a competitive Percentage Target Bonus applicable to
each Band which Percentage Target Bonus is applied to salaries within that Band
to determine the participants’ respective target bonuses (“Target Bonuses”). The
Percentage Target Bonus may be revised periodically according to survey data.

 

6. The Chief Executive Officer (“CEO”) approves the Bands for all management
positions except Bands for officer positions, which are approved by the
Committee.



--------------------------------------------------------------------------------

7. Each year the Committee will approve a bonus funding structure which will be
used to determine the bonus pool for the then current year. The bonus funding
structure will be based on the Company’s performance as measured by a scorecard
formula (“Scorecard”) utilizing performance drivers, which reflect the criteria
for attainment of objectives for that year (“Performance Drivers”) at threshold,
target and outstanding performance levels (“Performance Standards”). The
Performance Drivers will be assigned specific weightings to be applied in
determining final overall performance for the year (“Total Weighted
Performance”). The Performance Standards required under the Scorecard with
respect to each Performance Driver will be calibrated each year based upon the
current business environment with a minimum bonus opportunity at defined
threshold levels for officers and other management positions. Bonus pool funding
is based upon the percentage level of the Company’s achievement of the
Performance Standards set by the Scorecard for each Performance Driver (“Funding
Percentages”), and the weighting assigned to each Funding Percentage for the
year. Notwithstanding the established Performance Standards for such year, and
if otherwise warranted, the Committee has the discretion to increase Funding
Percentages with respect to each Performance Driver so as to have an overall
result in Total Weighted Performance up to 35% of the Target Bonuses for
officers and up to 50% of the Target Bonuses for other management positions.

 

8. In the quarter following the close of each year, the bonus pool will be
determined using the Scorecard. Such funded bonus pool can be zero and cannot
exceed 200% of the Participant’s aggregate Target Bonuses. The funded pool will
be distributed to participants based on Target Bonuses and performance. Upon
approval of the Committee, an additional bonus pool of 10% of target bonuses
will be set aside for distribution at the discretion of the CEO. When used,
discretionary awards will reward participants whose contributions to achievement
of the Company’s performance objectives exceeded all expectations.

 

9. At the discretion of the Committee and subject to the availability of
authorized stock, bonus payments to participants may be made in cash or shares
of the Company’s stock or a combination thereof, and restrictions may be placed
on the vesting of any stock award.

 

10. Generally, bonus payments to participants will be made by the end of March
for the prior calendar year after audited financial results are determined.

 

11. Following designation as a participant in the MPI Plan and prior to the
payment of a bonus, neither the participant nor the estate or anyone claiming
through such participant has any right to share in the bonus pool for such year.
However, the MPI Plan provides, at the sole discretion of the Committee and CEO,
that awards may be made to a participant whose employment terminates during the
calendar year or to the participant’s beneficiaries when circumstances warrant
favorable consideration for an award for such year.



--------------------------------------------------------------------------------

12. A participant has no right, title or interest in any assets of the Company
and subsidiaries by reason of any award made pursuant to this MPI Plan and such
award reflects only an unsecured contractual obligation to make the payment to
the participant of the approved award under the terms and conditions of the MPI
Plan.

 

13. The Board of Directors may modify or terminate this MPI Plan at any time.